Exhibit 10.2

[image0.jpg]
TOM HILL
CHAIRMAN AND
CHIEF EXECUTIVE OFFICER
P.O.  BOX 385014
BIRMINGHAM, ALABAMA 35238-5014
TELEPHONE:  (205) 298-3791
FAX:  (205) 298-2961



 
June 19, 2018
 
Ms. Suzanne H. Wood
9608 Barnburgh Lane
Huntersville, NC 28078
 
Dear Suzanne:
  Following our discussions, and based on the unanimous support of the
management team of Vulcan Materials Company ("Vulcan") and the Board of
Directors of Vulcan (the "Board"), I am pleased to confirm the terms of our
employment offer to you, as set forth in this letter, commencing on September 1,
2018 (the "Start Date"). In some instances, reference will be made to
attachments to Securities and Exchange Commission public filings and the
indicated filings will be incorporated into this offer letter by reference.
 
Position; Location
  The position offered is Senior Vice President and Chief Financial Officer of
Vulcan. In this position, you would report to the Chief Executive Officer of
Vulcan and your services would be performed at Vulcan's headquarters in
Birmingham, Alabama (subject to such travel to other locations as business
requires). You would be a member of the Executive Committee of Vulcan, which
consists of our senior corporate officers and the heads of our business units.
While employed by Vulcan, you would devote your full business time and attention
during normal business hours to the business and affairs of Vulcan.
 
Base Salary
  Your initial annual base salary would be $650,000, payable in accordance with
Vulcan's normal payroll practices applicable to executive officers.

--------------------------------------------------------------------------------

Annual Short-Term Incentive Eligibility
  While employed by Vulcan, with respect to each completed fiscal year of Vulcan
ending following the Start Date, you would be eligible to receive an annual
short-term incentive bonus, with a target bonus opportunity equal to 85% of your
annual base salary (or currently $552,500) and a maximum bonus opportunity equal
to 250% of the target opportunity (or currently $1,381,250). Actual award
amounts would be determined by the Compensation Committee of the Board (the
"Compensation Committee") based on Vulcan's performance and your personal
performance and subject to the terms of Vulcan's annual incentive plan
applicable to executive officers as in effect from time to time. The annual
short-term incentive bonus payable to you in respect of fiscal year 2018 would
be prorated based on the number of months elapsed between the Start Date and
December 31, 2018.
Annual Long-Term Incentive Award Eligibility
  While employed by Vulcan, with respect to each completed fiscal year of Vulcan
ending following your Start Date, you would be eligible to receive an annual
long-term incentive award, based on a target long-term incentive award
opportunity equal to 215% of your annual base salary with respect to the fiscal
year for which such award is granted (or currently, $1,397,500). Actual
long-term incentive awards would be determined by the Compensation Committee,
subject to the terms of Vulcan's annual incentive program applicable to
executive officers as in effect from time to time. The first such annual grant
is expected to occur in February 2019. While the form of the annual awards may
change from time to time, the long-term incentive awards granted to senior
officers in 2018 were a combination of Stock Only Stock Appreciation Rights and
Performance Share Units.
  Long-term incentive awards are granted under the terms of our 2016 Omnibus
Long-Term Incentive (LTI) Plan, as amended, as previously publicly filed with
the Securities and Exchange Commission. The form of award agreements with
respect to your future annual awards would be consistent with the forms
applicable to other executive officers of Vulcan generally. Please note that
Vulcan's current forms of award agreements contain restrictive covenants
prohibiting the recipient from soliciting Vulcan's customers and employees.
Long Term Incentive Award - Hiring Grant
  Effective as of the Start Date, you would receive an award of restricted stock
units in respect of 3,500 shares of Vulcan common stock (the "Initial RSU
Award"). The Initial RSU Award would cliff vest on the third anniversary of the
Start Date, subject to your continued employment on such date. Except as
otherwise provided herein, the Initial RSU Award would have terms and conditions
substantially similar to the terms of the restricted stock unit award agreements
that have · been previously publicly filed with the Securities and Exchange
Commission.
2

--------------------------------------------------------------------------------

Other Benefits
  You would be eligible to participate in the Vulcan Materials Company 401(k)
Profit Sharing and Retirement Plan and other health and welfare benefit plans in
which other similarly situated executives of Vulcan are eligible to participate
from time to time. A summary of these programs has been provided to you. You
will be eligible for all the terms and benefits of our relocation policy. In
addition, effective as of the Start Date, you would become a party to a Change
of Control Employment Agreement, substantially in the form attached hereto.
Confidentiality
  You would hold in a fiduciary capacity for the benefit of Vulcan all secret or
confidential information, knowledge or data relating to Vulcan or any of its
affiliated companies, and their respective businesses, which shall have been
obtained by you during your employment by Vulcan or any of its affiliated
companies and which shall not be or become public knowledge ( other than by your
acts in violation of this letter). After termination of your employment with
Vulcan, you shall not, without the prior written consent of Vulcan or as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than Vulcan and those designated
by it. Notwithstanding any provision of this letter to the contrary, the
provisions of this letter are not intended to, and shall be interpreted in a
manner that does not, limit or restrict you from exercising your legally
protected whistleblower rights (including pursuant to Rule 21F under the
Securities Exchange Act of 1934, as amended).
Company Policies
  You would be subject to all policies of Vulcan, including, without limitation,
any stock ownership guidelines and incentive compensation clawback policy
applicable to senior executives of Vulcan, as each policy is adopted or amended
from time to time.
Representations
  You acknowledge and warrant that you are currently free to commence employment
with Vulcan pursuant to the terms of this letter and you are not restricted in
any way, including by way of restrictive covenants with prior employers, from
fulfilling all of the duties set forth in this letter.
Other Conditions
  Our offer of employment is subject to your successful completion of a
pre-employment physical examination that includes a drug screening and
satisfactory completion of a background check.
3

--------------------------------------------------------------------------------

  Suzanne, we are all convinced that your skills and experience will materially
enhance the overall capability of our management team and that you have the
qualities required to assume broader and higher levels of responsibility in the
future.
  If this letter correctly sets forth our agreement, please return a signed copy
of this letter to me. We look forward to having you as part of our senior
management team.
 
/s/ J. Thomas Hill                                               
J. Thomas Hill
/s/ Suzanne H. Wood                                        
Suzanne H. Wood
                                                                June 26,
2018                              
Date                                       
 
                                   June 26, 2018                              
Date                                      


 
Attachments
Form of Change of Control Agreement

--------------------------------------------------------------------------------